
	

113 HR 4674 IH: Guarantee Housing for Terminally Ill Veterans Act
U.S. House of Representatives
2014-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4674
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2014
			Ms. Brownley of California (for herself and Mr. Jones) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the specially adapted housing assistance program
			 for individuals with terminal illnesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Guarantee Housing for Terminally Ill Veterans Act.
		2.Specially adapted housing assistance for individuals with terminal illnesses
			(a)Individuals with terminal illnessesChapter 21 of title 38, United States Code, is amended by adding at the end the following new
			 section:
				
					2110.Specially adapted housing assistance for individuals with terminal illnesses
						(a)PriorityIn providing assistance under this chapter (not including section 2108), the Secretary shall give
			 priority to an individual who is—
							(1)eligible for such assistance; and
							(2)diagnosed with a terminal illness.
							(b)Reimbursement
							(1)If a veteran diagnosed with a terminal illness is eligible for assistance under subsection (a) or
			 (b) of section 2101 of this title or section 2102A and applies for, and
			 has not yet received, such assistance, the Secretary shall reimburse the
			 veteran for costs relating to specially adapted housing if—
								(A)such costs are for acquisitions or adaptions that the veteran is eligible for under such
			 assistance;
								(B)the veteran paid such costs after applying for such assistance; and
								(C)such reimbursement does not exceed the amount of such assistance for which the veteran is eligible,
			 in accordance with section 2102.
								(2)A reimbursement by the Secretary under paragraph (1) shall be treated as a grant for assistance
			 under this chapter..
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating
			 to section 2109 the following:
				
					
						2110. Specially adapted housing assistance for individuals with terminal illnesses..
			
